NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MARTIN MILLS,
Petiti0ner,
V.
PENTAGON FORCE PROTECTION AGENCY,
Respon,den,t. '
2010-3189
Petition for review of an arbitrator’s-decision in 07-
54252A by Wi11ia1n A. Babiskin.
ON MOTION
0 R D E R
Upon consideration of the Pentagon Force Protection
Agency’s motion for a 30-day extension of time, until Apri1
6, 2011, to file its response brief,
IT ls ORDERE:o THAT:
The motion is granted

MILLS V. PFPA
CC.
S
2
FoR THE CoURT
MAR   /s/ Jan H0rba1y
Date J an Horba1y
Stephen G. DeNig'ris, Esq.
Tara K. Hogan, Esq.
C1erk
Fl|.£D
u.s. collar or APPEALs ran
me ransom macon
MAR 03 2011
1AN HORBALY
CLEH(